Citation Nr: 1412145	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously-denied claim to establish service connection for bronchitis.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held in April 2011 before the a Decision Review Officer (DRO), and in December 2011, the Veteran provided further testimony in support of his claims at a hearing conducted undersigned Veterans Law Judge (VLJ).  The record includes transcripts of both hearings.  


FINDINGS OF FACT

1.  By a June 1993 rating decision, the RO denied the Veteran's claim to establish service connection for bronchitis; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  By a September 1999 rating decision, the RO denied the Veteran's petition to reopen his previously-denied claim to establish service connection for bronchitis; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

3.  The evidence received by VA since the September 1999 rating decision does not raise a reasonable possibility of substantiating the claim.

4.  The evidence concerning whether the Veteran's bilateral tinnitus is causally related to in-service noise exposure is in relative equipoise.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied the Veteran's claim for service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The September 1999 rating decision that denied the Veteran's petition to reopen his previously-denied claim to establish service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

3.  As new and material evidence pertinent to the Veteran's previously-denied bronchitis claim has not been received by VA since the September 1999 rating decision, the claim seeking entitlement to service connection for bronchitis may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duties to notify or assist is necessary with respect to that issue.  

With respect to the Veteran's petition to reopen his previously-denied claim to establish service connection for bronchitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the Board finds that VA's duty to notify was satisfied by a September 2009 letter from the RO which informed him of the dates and bases of the prior final denials, the definition of new and material evidence, and the elements necessary to substantiate a claim for direct service connection, to include how VA assigns disability ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As this notice was provided to the Veteran prior to the adjudication of his claim in the January 2010 rating decision, no timing error exists.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  There has been no indication that the Veteran sought or received private treatment for his alleged bronchitis.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Board notes that a VA examination was not completed with respect to the Veteran's petition to reopen his bronchitis claim.  However, the Court has firmly held that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ and/or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ noted the elements that were lacking to substantiate the claim of service connection at the time of the prior final denial and explained that new and material evidence addressing these elements must be received by VA to reopen the claim.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative, DRO, and VLJ asked questions to ascertain the extent of any in-service disease process and/or symptoms and to determine whether the Veteran's current disability is related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his petition to reopen his previously-denied claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).


Service Connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Petition to Reopen - Bronchitis

The RO denied service connection for bronchitis in a June 1993 rating decision because the evidence did not show that the disability had been diagnosed.  The Veteran was notified of the decision that same month, but he did not submit a notice of disagreement or new and material evidence pertinent to this claim within the appeal period.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In light of above, the June 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The appellant submitted a petition to reopen his bronchitis claim in July 1998.  In a September 1999 rating decision, the RO denied the Veteran's petition to reopen because, although there was evidence of a current disability, the record did not include an indication that the Veteran's diagnosed bronchitis was caused or aggravated by service, to include the in-service notation of bronchitis in November 1966.  The Veteran was notified of the decision that same month, but he did not submit a notice of disagreement or new and material evidence pertinent to this claim within the appeal period.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In light of above, the September 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In July 2009, the Veteran submitted another petition to reopen the previously-denied claim to establish service connection for bronchitis.  The RO denied the Veteran's petition to reopen this claim in the January 2010 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO did not reopen the Veteran's previously-denied claim or consider such on the merits.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in September 1999 was the RO's finding that there was no evidence that the disability was incurred in or aggravated by his active duty (i.e., medical nexus).  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 1999 rating decision that addresses this basis.  

In the instant case, the post-September 1999 record reveals that the Veteran has not provided new and material evidence with respect to whether his bronchitis developed in or is otherwise related to active duty.

VA treatment records dated to October 19, 2011, are new to the extent that they were not previously of record and considered by the RO in September 1999.  However, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim.  These treatment records show, at most, that the Veteran has a reported history of acute bronchitis.  To that extent, such evidence is cumulative and redundant of statements made prior to the September 1999 rating decision and, accordingly, is not new.  Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, the Court has held that evidence showing treatment years after service which do not link the post-service disability to service in any way are not considered material evidence.  Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

The Board has also considered the Veteran's statements and oral testimony in support of his petition to reopen; however, the Veteran has not made any assertion that his current bronchitis developed in or is otherwise related to service.  Even if he had, the Court has held that such evidence cannot serve to provide a competent link between the current medical disability and service.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  As such, the lay testimony is not new and material evidence.

The evidence received since the September 1999 rating decision does not contain credible medical evidence indicating that the Veteran has bronchitis that developed in or is otherwise related to active duty.  The additional evidence received is not "material" since it does not relate to an unestablished fact necessary to substantiate his service connection claim.  The new evidence received since the September 1999 rating decision does not relate to the unestablished element of in-service incurrence or aggravation, nor does it relate to the unestablished element of a link to service.  VA has not received any evidence showing that a current eye disorder developed in service or is related to service.  The Board acknowledges that the Court has held in Shade that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for bronchitis is not new and material, and therefore, the claim is not reopened.  

Service Connection - Tinnitus

The Veteran contends that he has tinnitus that is related to his in-service noise exposure, to include from artillery fire without the use of hearing protection.  

The evidence reflects a diagnosis of constant, bilateral tinnitus.  See VA examination reports dated in December 2002, November 2009, and December 2009, as well as a June 2011 statement from Dr. Kutz.  Also, although the Veteran's service treatment records are negative for complaints of or treatment for tinnitus, the Board concludes that his assertions concerning in-service noise exposure are competent and credible evidence which suffice the element of an in-service injury.  Indeed, the RO conceded the Veteran incurred in-service exposure to excessive noise during the pendency of this appeal and in connection with his claim to establish service connection for bilateral hearing loss.  

In light of above, this claim rests on the evidence concerning a medical nexus between the Veteran's tinnitus and his in-service noise exposure.  Initially, neither the December 2002 VA examiner nor Dr. Kutz in his June 2011 statement, address the matter of etiology of the Veteran's tinnitus.  

The November 2009 VA examination report reflects that, after an interview with and audiological testing of the Veteran, the VA audiologist opined that:  

"Although the exact etiology of tinnitus is unknown, it is frequently associated with hearing loss and noise exposure.  Given [that the] [V]eteran's bilateral hearing loss is service[-]connected and determined to be related to military service, it is reasonable to speculate that the tinnitus is as likely as not is [sic] related to noise exposure incurred in military service."  

See the November 2009 VA examination report.  

In light of the speculative nature of the November 2009 opinion and because the claims file was not available for review by the examiner at the time of the examination, another opinion was sought from the same examiner, and the claims file was provided for review.  In the December 2009 addendum opinion, the examiner stated that the claims file had been reviewed and opined that the Veteran's tinnitus was not related to his active duty.  In providing this opinion, the examiner did not cite to any specific evidence in the claims file, but rather, noted the Veteran's post-service occupational and recreational noise exposure and that tinnitus had its onset after service separation.  

In the present case, the same VA examiner rendered two opinions addressing the etiology of the Veteran's tinnitus - one is favorable and the other is unfavorable.  Although the Board is aware that the examiner had the benefit of reviewing the claims file in connection with the December 2009 opinion only, the Court has held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In this case, it does not appear that the VA examiner relied on improper facts when rendering the November 2009 opinion, and no specific evidence was cited in the December 2009 opinion which explained the examiner's change in opinion.  

In sum, it appears that both opinions are based on a factually accurate background.  Therefore, the Board finds that the evidence is in relative equipoise regarding the question of whether the Veteran's bilateral tinnitus is causally related to his in-service noise exposure.  In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  



ORDER

New and material evidence has not been received by VA to reopen a claim for service connection for bronchitis.  The petition to reopen is denied.  

Entitlement to service connection for tinnitus is granted, subject to the legal criteria governing the payment of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


